Citation Nr: 1302536	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  12-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung cancer, with metastasis to the brain, to include as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for lung cancer to include metastasis to brain (secondary to asbestos exposure).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Remand is required to obtain Social Security Administration (SSA) records and a clarifying medical opinion. 

Regarding the claim on appeal, remand is required to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  At a March 2012 VA examination, the Veteran reported that he lost his truck driving license due to his cancer diagnosis and was to begin receiving SSA benefits as of April 2012.  Such documents are not associated with the claims file and are directly relevant to the issue on appeal.  Accordingly, remand is required to obtain these records.

Additionally, a medical opinion needs to be sought from an appropriate specialist because there are two relevant medical opinions of records which provide conflicting conclusions.  A March 2012 VA nurse practitioner provided an opinion that the Veteran's lung cancer was less likely than not (less than 50 percent probability) caused by the in-service asbestos exposure because the Veteran was not diagnosed with pulmonary asbestosis, and did not have the form of lung cancer that is commonly related to asbestos exposure (malignant mesothelioma).  The examiner opined that the Veteran had greater risk factors for the lung cancer diagnosis, including a history of smoking, genetics, and age.  The Veteran's private treating oncologist, however, opined that there is a chance that exposure to aerosolized brake dust and asbestos pads may have contributed to the Veteran's lung cancer because there is a proven link between asbestos exposure and lung cancer.  A clarifying medical opinion is thus necessary in this case.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, obtain a medical opinion with an appropriate cancer or respiratory specialist to determine whether the Veteran's lung cancer is causally or etiologically related to in-service asbestos exposure.  The Board accepts as fact the following: 

*The relevant diagnosis is stage IV poorly differentiated non-small-cell adenocarcinoma of the lung with metastasis to the brain.

*The Veteran's military occupational specialty was Recovery Specialist or Wheel Mechanic, which included the duties to retrieve and service military vehicles.

*When servicing vehicles, the Veteran did so without the use of protective equipment and he was exposed to asbestos dust from brake pads.

*Prior to military service, the Veteran worked with a cabinet-making company for six to eight months; post-service, the Veteran worked as a truck driver/laborer up until he was diagnosed with lung cancer.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the service and post-service medical evidence of records, lay statements by the Veteran, and knowledge of lung cancer, as to whether the Veteran's current lung cancer is at least as likely as not (50 percent probability or more) caused by his exposure to asbestos in service.  The examiner must address the prior medical opinions of record.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

